LAND, J.
The defendant was tried and found guilty of the crime of lying in wait with intent to murder, and was sentenced to imprisonment in the state penitentiary for the term of 18 months.
Defendant appealed, but has made no appearance in this court by counsel or otherwise.
We find in the record several reservations of bills of exception, but none were written out and signed by the trial judge. Unsigned bills of exception are in legal contemplation no bills at all. State v. Miller, 138 La. 373, 70 South. 330.
The record contains no assignment of error, and no suggestion of error in any form has been made in this court. Hence there is nothing before this court to be reviewed. 138 La. 375, 70 South. 330.
Judgment affirmed.